 1   HOFLAND & TOMSHECK
     Joshua Tomsheck, Esq.
 2   josht@hoflandlaw.com
 3   State Bar of Nevada No. 009210
     228 South 4th Street, 1st Floor
 4   Las Vegas, NV 89101
     (702) 895-6760
 5   Attorneys for Defendant
 6
                             UNITED STATES DISTRICT COURT
 7
                                   DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA ,
                                            ) Case Number: 2: 17-mj-01174-EJY
 9                    Plaintiff,            )
                                            )
10         -vs-                             )
                                            )
11   DAVID HOWARD BABIT,                    )
               Defendant.                   )
12                                          )
                                            )
13                                          )
                                            )
14                                          )
15
                  UNOPPOSED MOTION TO CONDUCT A PRE-PLEA PRESENTENCE
16                            INVESTIGATION REPORT

17
             COMES NOW, DAVID HOWARD BABIT, by and through his attorney of record,
18

19   Joshua Tomsheck, Esq., of the Law Firm of Hofland & Tomsheck and hereby moves this

20   Honorable Court (UNOPPOSED) to order the United States Department of Parole and
21
     Probation to conduct a pre-plea presentence investigation report of DAVID HOWARD
22
     BABIT as soon as possible.
23

24   ///
25   ///

26   ///

27
                                             1
28
 1          This request is based upon the pleadings and papers on file herein, the attached

 2   Memorandum of Points and Authorities, and any oral argument the Court may
 3
     entertain.
 4

 5          DATED this 27th day of November, 2019.

 6                                                     HOFLAND & TOMSHECK

 7
                                                       By: __/s/____J. Tomsheck____
 8                                                         JOSHUA TOMSHECK, ESQ.
                                                           Nevada State Bar No. 009210
 9                                                         228 S. 4th Street, 1st Floor
10                                                         Las Vegas, NV 89101
                                                           Attorney for Defendant
11

12                    MEMORANDUM OF POINTS AND AUTHORITIES
13
                                     I. STATEMENT OF FACTS
14
            On December 8, 2017, a Criminal Complaint was filed charging the Defendant,
15
     David Howard Babit, with One (1) Count of Sexual Exploitation of Children, in violation
16

17   of 18 U.S.C. § 2251(a) and (e), One (1) Count of Receipt of Child Pornography, in

18   violation of 18 U.S.C. § 2252A(a)(2) and (b), and One (1) Count of Possession of Child
19
     Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B).
20
            A preliminary hearing has been set for March 24, 2020.
21

22                                    II. LEGAL ARGUMENT
            A presentence investigation may be initiated prior to entry of a guilty plea or nolo
23

24   contendere or prior to the establishment of guilt. See generally Fed. R. Crim. P. 32.

25          Counsel requires a pre-plea presentence investigation report to determine the
26

27
                                                   2
28
 1   personal history category and the criminal history category applicable to Mr. Babit.

 2         A pre-plea PSR will promote judicial economy and could greatly expedite the
 3
     manner in which this case is resolved, as this case is close to resolution by way of
 4
     negotiation. Furthermore, Mr. Babit consents to the pre-plea presentence investigation.
 5

 6         Counsel has spoken to the Government and they do not oppose the instant

 7   motion.
 8
                                         III. CONCLUSION
 9

10         Based on the foregoing, Defendant asks this Court to grant his Unopposed
11
     Motion to Conduct a Pre-Plea Presentence Investigation Report. Defendant further
12
     requests this Court order the United States Department of Parole and Probation to
13
     conduct a pre-plea presentence investigation export of Mr. Babit as soon as possible.
14

15

16         DATED this 27th day of November, 2019.
17
                                                      HOFLAND & TOMSHECK
18

19                                                    ___/s/__J. Tomsheck______________
                                                       JOSHUA TOMSHECK, ESQ.
20
                                                         Counsel for Defendant
21

22                                                   IT IS SO ORDERED.

23
                                                     _________________________________
24                                                   UNITED STATES MAGISTRATE JUDGE
25
                                                     Dated: December 2, 2019
26

27
                                                 3
28
